              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 1 of 20




1

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
9                                      AT TACOMA

10   BRIAN TINGLEY,                               )             3:21 cv-5359
                                                      Civil No. ____-________
                                                  )
11               Plaintiff,                       )     DECLARATION OF BRIAN
                                                  )     TINGLEY IN SUPPORT OF
12         v.                                           PLAINTIFF’S MOTION FOR
                                                  )
13                                                )    PRELIMINARY INJUNCTION
     ROBERT W. FERGUSON, in his official
                                                  )
14   capacity as Attorney General for the State
                                                  )
     of Washington; UMAIR A. SHAH, in his
                                                  )
15   official capacity as Secretary of Health for
                                                  )
     the State of Washington; and KRISTIN
16                                                )
     PETERSON in her official capacity as
                                                  )
17   Assistant Secretary of the Health Systems
                                                  )
     Quality Assurance division of the
                                                  )
18   Washington State Department of Health,
                                                  )
19               Defendants.                      )

20

21          I, Brian Tingley, declare as follows:

22          1.      I am a licensed Marriage and Family Therapist in the State of

23   Washington. I live in Washington State, and practice in Fircrest, Washington. I

24   obtained a Master of Science in Marriage and Family Therapy from Seattle Pacific

25   University in 2001.

26

27

     Decl. of Brian Tingley in Supp. of MPI               ALLIANCE DEFENDING FREEDOM
               3:21 cv-5359
     Civil No. _____-__________               1                15100 N. 90th Street
                                                            Scottsdale, Arizona 85260
                                                                  (480) 444-0020
               Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 2 of 20




1           2.      I am an Approved Supervisor by the State of Washington and the

2    American Association for Marriage and Family Therapy, as well as a Clinical

3    Fellow Member of the American Association for Marriage and Family Therapy.

4           3.      I founded my own private counseling practice in 2002, and since that

5    time have offered a wide range of counseling services to adolescents, adults, couples,

6    and families, addressing interpersonal and family conflict, communication issues,

7    marital and post-divorce issues, emotional management including depression and

8    anxiety, anger and stress management, and adult Attention Deficit Hyperactivity

9    Disorder, among many other matters. Distress and struggles relating to gender

10   identity and sexual attractions and behaviors are some of the many issues about

11   which clients ask for my assistance. I also have experience in crisis intervention and

12   have worked alongside child protective services and law enforcement where

13   children have been placed in protective custody.

14          4.      I have taught college courses in Psychology and Human Relations, and

15   have facilitated training seminars and workshops at the request of local therapist

16   groups.

17          5.      I have provided both in-person and written testimony to the

18   Washington State Legislature on issues pertaining to teenage sexuality and identity

19   on several occasions, including in connection with the bill that was ultimately

20   passed as the Counseling Censorship Law.

21          6.      I have been a committed believer in the Christian faith for many years.

22   I received a Diploma in Ministry and Biblical Studies in 1984. I am regularly asked

23   to provide seminars and workshops to local churches on challenges facing children

24   and families that take into account a biblical perspective as well as my professional

25   expertise.

26

27

     Decl. of Brian Tingley in Supp. of MPI               ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________               2                15100 N. 90th Street
                                                            Scottsdale, Arizona 85260
                                                                  (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 3 of 20




1           A.      Practice and counseling methodology

2           7.      I work with both Christian and non-Christian clients, including clients

3    from a different faith background or no faith at all. I approach counseling of any

4    clients who choose my services in a consistent way.

5           8.      As a general practitioner, I encounter in my clients a wide scope of the

6    emotional, family, relational, and mental difficulties to which members of any

7    human community are vulnerable. In this regard, my practice is similar to that of

8    any general practice counselor. However, on our website our practice group

9    identifies itself as a “group of Christian providers” who assist clients to pursue

10   “personal and relational growth as well as healing for the wounded spirit, soul, and

11   body through the healthy integration of relational, psychological, and spiritual

12   principles with clinical excellence.” Many of my clients are referred to me by local

13   churches, and the majority of my clients share my Christian faith. Many of my

14   clients tell me that they have chosen to come to me precisely because they want to

15   speak to a counselor who shares and respects their Christian beliefs and worldview

16   about the issues that are affecting their lives.

17          9.      While I never impose my Christian faith on anyone, my faith informs

18   my understanding of human nature, healthy relationships, and what paths and

19   ways of thinking will be most likely to enable my clients to achieve comfort with

20   themselves and live happy and satisfied lives.

21          10.     I am not a pastor, and do not consider it part of my role as a counselor

22   to rebuke or pass moral judgment on my clients, to tell them that how they are

23   feeling or what they are doing is wrong, nor to tell them how they should live their

24   lives. Instead, my counseling approach is to provide a safe environment for each

25   client to allow for his or her own self exploration. My first priority is ensuring that I

26   establish trust with my clients, so that they feel safe in opening up to discuss all

27   kinds of sensitive issues. Once rapport is established, I can help the client to

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                3                 15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 4 of 20




1    identify his or her own objectives and then, through discussion over time, work

2    together to accomplish those objectives.

3           11.     Because I am Christian myself, I am able to engage with my Christian

4    clients in a manner that is particularly understanding and respectful of, and

5    informed by, faith convictions and personal goals of the client that are guided by the

6    client’s faith convictions, or by the client’s desire to live a life of integrity in his or

7    her family and relationships.

8           12.     In my experience, where clients have a strong faith, it can be of

9    particular importance to them to know that there are no unspoken concerns or

10   suspicions about their beliefs on the part of their counselor. This is because of the

11   central role that faith plays in their lives—touching on all aspects of their life—as

12   well as their prior life experience of varying degrees of opposition to their faith from

13   those who do not share their beliefs.

14          13.     Working with my clients, all I do is sit and talk with them. I spend

15   time listening to their stories, their fears, and their hopes—at times probing with

16   questions to aid their own self-discovery. This process allows clients to reflect on

17   their identity and their beliefs, as well as enabling them to identify personal goals

18   and objectives which may not have been clear to them when they began this

19   process.

20          14.     In this process, I see my role as that of an encourager and facilitator,

21   walking alongside my client to provide support, to challenge, and to provide

22   feedback on the road they have chosen. I work with them to overcome or change

23   mental, emotional, or relationship issues that they identify, and to achieve stability.

24   Ultimately, my goal as a professional counselor is to help my clients achieve the

25   lives and the personal goals that they have set out for themselves based on their

26   own beliefs and wishes.

27

     Decl. of Brian Tingley in Supp. of MPI                    ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                  4                  15100 N. 90th Street
                                                                 Scottsdale, Arizona 85260
                                                                       (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 5 of 20




1           15.     I work only with willing clients—clients who voluntarily and willingly

2    talk with me about their problems, thoughts, and concerns.

3           16.     No client has ever filed any complaint against me relating to any

4    counseling that I have provided, related to any issue of gender identity, sexual

5    attraction, sexual behaviors, or any other topic.

6           17.     Given my expertise and my family-oriented practice, a significant part

7    of my practice is dedicating to counseling minors. I work with minors on a wide

8    variety of issues as they transition into adulthood, but my basic approach to them

9    as clients remains the same as I have described above. That is, I seek to offer

10   minors a listening ear and the support and encouragement that they need to

11   achieve goals and objectives that they set for themselves.

12          18.     In most cases a minor will initially come to my office brought by and at

13   the prompting of his or her parent or parents. However, I will only continue to see a

14   minor as a client if the minor is willing to work with me, and participates

15   voluntarily.

16          19.     I counsel minors who are struggling with a very wide range of

17   problems, including depression, anxieties, stress, anger, insecurity, and lack of

18   purpose or direction. Topics about which I have counseled minors also include

19   concerns or confusion about gender identity, unwanted same-sex attraction, and

20   other unwanted sexual behaviors such as addiction to pornography.

21          20.     In these cases, as with any other, I do nothing but talk with my clients.

22   I simply listen to what they are willing and able to share, ask them questions, and

23   talk with them.

24

25

26

27

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                5                15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
               Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 6 of 20




1           B.      Faith-based beliefs concerning gender, sex, sexual conduct, and the

2           possibility of change

3           21.     The majority of clients who seek my assistance to reduce unwanted

4    same-sex attraction and develop or increase opposite-sex attraction are motivated at

5    least in part by a desire to live in accordance with the teachings of their faith.

6           22.     These individuals believe that it is more important to live consistently

7    with their religious values than to conform their lives to their subjective feelings.

8    Because I share that faith and those convictions, I am able to provide counsel that

9    understands, respects, and assists these clients towards their goals.

10          23.     Many Christians, including many of my clients, hold similar beliefs,

11   grounded in biblical teachings, about personal identity, self-worth, what it means to

12   live life well, sexual activity and relationships between the sexes, the importance of

13   obedience to God’s law, and the possibility of change in both feelings and actions.

14   These beliefs often have great influence on how Christians understand themselves,

15   what they want their lives to look like, and what personal goals they set for

16   themselves.

17          24.     Both my clients’ personal goals and my counsel are often informed by

18   these beliefs that are grounded in our shared Christian faith and acceptance of

19   biblical teachings.

20          25.     While I have modest theological training, I am not a theologian.

21   However, I will summarize some of these beliefs as I understand and hold them.

22          26.     First, Christians believe that the division of the species into male and

23   female is not a minor detail or accident, but is a wonderful fact of humanity, and

24   integral to our very being. As it says in the Book of Genesis, “in the image of God He

25   created them; male and female He created them. . . . and it was very good.” (Genesis

26   28-31.)

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                6                 15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 7 of 20




1           27.     Second, Christians believe that the sex—male or female—that each of

2    us receives from the moment of conception, is a gift. It is not an accident, an

3    insignificant detail, a problem, or a potential mistake. Each of us is individually

4    known and intended by God even before we are conceived: “Before I formed you in

5    the womb I knew you” (Jeremiah 1:5). Each child is “the work of [God’s] hands”

6    (Isaiah 29:23), made according to God’s purpose: “For you created my inmost being;

7    you knit me together in my mother’s womb.” (Psalm 139:13.) And each of us is so

8    “fearfully and wonderfully made” that we should be moved to rejoice and give

9    thanks. (Psalm 139:14.) Thus, many Christians believe, as a teaching of their faith,

10   that obedience, well-being, and happiness for each of us will include acceptance of

11   and gratitude for the particular sex that God has given us.

12          28.     Third, Christians believe that the joining of male and female in

13   marriage to conceive children and raise up each next generation is a great blessing,

14   a great calling, and a sacred thing. Thus, God’s first instruction and “blessing” to

15   Adam and Eve was that they should “Be fruitful, and increase in number.” (Gen

16   1:29.) The Apostle Paul taught that the children of believing parents are themselves

17   “holy.” (1 Corinthians 7:14.) And the Book of Deuteronomy imposes on parents the

18   high duty of instructing the next generation in the truths and law of God: “You shall

19   teach them diligently to your children, and shall talk of them when you sit in your

20   house, when you walk by the way, when you lie down, and when you rise up.”

21   (Deuteronomy 6:7.)

22          29.     Fourth, many Christians believe that sexual relationships belong only

23   between man and woman, and only within marriage. Thus, the Apostle Paul taught

24   that “among you there must not be even a hint of sexual immorality.” (Ephesians

25   5:3.) Of course, one aspect of this “law” has been embodied since ancient times in

26   the Ten Commandments, which include the commandment that “You shall not

27   commit adultery.” (Exodus 20:14.)

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________               7                 15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 8 of 20




1           30.     Fifth, Christians believe that we are to obey God’s laws and instruction

2    regardless of conflicting desires or feelings we may have. Jesus told his disciples,

3    “Anyone who loves me will obey my teaching.” (John 14:23.) Peter emphasized that

4    “We must obey God rather than human beings.” (Acts 5:29.) And Paul taught that

5    we must choose between being “slaves to sin, which leads to death, or to obedience,

6    which leads to righteousness.” (Romans 6:16.) For example, we are commanded not

7    to commit adultery regardless of what desires we may feel, and regardless of how

8    “right” it might seem to us. Our often-misguided desires do not define what is right

9    or healthy for us, and should not define who we are.

10          31.     Finally, and absolutely critically, Christians believe that change that

11   aligns our heart with God’s will is always possible by God’s power, however difficult

12   it may seem. Long before Christ, the prophet Ezekiel declared God’s promise that “I

13   will give you a new heart and put a new spirit in you.” (Ezekiel 36:26.) Jesus,

14   speaking of a deeply difficult heart change, told his disciples that ‘With man this is

15   impossible, but not with God; all things are possible with God.’” (Mark 10:27.) And

16   Paul urged believers to “be transformed by the renewing of your mind” (Romans

17   12:2), and promised that “if any man be in Christ, he is a new creature: old things

18   are passed away; behold, all things are become new” (2 Cor. 5:17).

19          32.     In sum, Christians do not believe that we are ever irrevocably trapped

20   and our identity defined by desires and feelings that are in conflict with God’s

21   instructions. With God’s help, change is always possible.

22          33.     The Counseling Censorship law appears to be premised on a belief that

23   change in areas of sexual orientation, sexual behaviors (an extremely expansive

24   term), or gender identity is either impossible or undesirable.

25

26

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                8                 15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 9 of 20




1           34.     Based on both my religious conviction and my own professional

2    experience and discussions with colleagues over the years, I believe that the

3    Washington legislature is mistaken in its understanding of human nature, and the

4    Christian teachings and convictions concerning the possibility of change that I have

5    summarized above are correct.

6           35.     If a client seeks my assistance in reducing unwanted same-sex

7    attraction and developing or increasing opposite-sex attraction, I cannot—consistent

8    with my conscience, my religious convictions, or my general client-oriented

9    approach to psychotherapy—counsel that individual that such change is impossible,

10   or that the individual should not pursue it. My Christian faith teaches exactly the

11   opposite.

12          36.     For human, professional, and religious reasons, I desire to continue to

13   help both current and future clients who request my help to enable them to change

14   their sexual attractions by reducing unwanted same-sex attraction and developing

15   or increasing opposite-sex attraction.

16          C.      Counseling of minors suffering from gender dysphoria

17          37.     I have worked with minors who may be suffering from gender

18   dysphoria as clinically defined in DSM-5, and who express discomfort with their

19   biological sex and are struggling with questions and feelings around their gender

20   identity.

21          38.     In one incidence since the enactment of the Counseling Censorship

22   Law, parents brought their teenage minor daughter who had been exposed to

23   websites advocating transgender identification for girls, and who had begun

24   expressing unhappiness with her female gender identity, and even asserting a male

25   gender identity. This girl had been previously diagnosed with high-functioning

26   autism and was facing various social difficulties at school with her peers. In earlier

27

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                9                15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 10 of 20




1    years, according to the parents, she had appeared comfortable in her identity as a

2    girl.

3            39.    The parents were aware that gender dysphoria is often accompanied

4    by mental health co-morbidities, that gender identity in young people is not

5    necessarily fixed, and that long-term adoption of a transgender identity by their

6    daughter would likely lead to sterilization, lifelong dependence on extraordinary

7    medical care including cross-sex hormones, and an increased risk of physical, social,

8    and mental health difficulties.

9            40.    As Christians, the parents also believed that God had created their

10   daughter female, and that she would therefore find the path to a happy and

11   fulfilling life by learning to accept herself as the girl and future woman that God

12   had made her.

13           41.    The parents’ desire was thus to find a counselor who would assist their

14   daughter in understanding herself and exploring the reasons for her unhappiness

15   with her sex and identity as a girl, and hopefully enable her to return to comfort

16   with her female body and reproductive potential, and with a gender identity as a

17   female, girl, and in years to come, woman.

18           42.    The parents expressed these thoughts and goals to me, and sought my

19   professional expertise as a counselor to work with their daughter towards that goal.

20   The daughter also expressed a willingness to meet and talk with me. Accordingly, I

21   entered into this counseling relationship, taking the girl on as a client.

22           43.    My counseling of this client mainly consisted of private discussions,

23   consisting for the most part of prompting questions, and sympathetic listening. It

24   also included discussions with the girl and her parents together.

25

26

27

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                10               15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 11 of 20




1            44.    At no point did my client indicate that she was talking with me against

2    her will, or that she felt that I was coercing her in any manner. Instead, she actively

3    participated in talking and sharing her feelings and worries with me.

4            45.    After several counseling sessions, this minor client expressed a desire

5    to become more comfortable with her biological sex, notwithstanding her previous

6    claims of a male gender identity. I did not tell her that such change is impossible or

7    undesirable—both of which I believe to be false. Instead, I worked with her toward

8    that goal. Over the course of several years of observing and talking with this girl, I

9    saw a notable improvement in her demeanor and self-esteem. Based on things that

10   both she and her parents told me, I understood that she was more comfortable

11   identifying herself as a girl, and seemed to be much happier with her direction in

12   life.

13           46.    Another recent instance occurred when a Christian family came to me

14   after their minor daughter had begun expressing discomfort with her biological sex

15   and asserting a male gender identity. This girl had exhibited no signs associated

16   with gender dysphoria as a young child, but had begun to assert a transgender

17   identity only after exposure to online material advocating transgender

18   identification.

19           47.    As with the parents I described above, this girl’s parents were aware

20   that gender dysphoria is often accompanied by mental health co-morbidities, that

21   gender identity in young people is not necessarily fixed, and that long-term

22   adoption of a transgender identity by their daughter would likely lead to

23   sterilization and lifelong medical complications.

24           48.    These parents also sought a counselor who would assist their daughter

25   in understanding herself and exploring the reasons for her unhappiness with her

26   sex and identity as a girl, and hopefully enable her to return to comfort with her

27

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                11               15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 12 of 20




1    female body, and with a gender identity as a female, girl, and in years to come,

2    woman.

3           49.     However, while the parents of this minor client expressed their faith-

4    based hopes and goals for their daughter’s counseling regarding gender identity,

5    they also discussed the Counseling Censorship Law with me. They expressed great

6    fear about what being accused of being involved in a violation of that Law might do

7    to their family, including their fear that it could lead to the intrusion of Child

8    Protective Services between themselves and their daughter.

9           50.     As the daughter was willing to meet and talk with me, I agreed to

10   work with her as a client. However after a few sessions, without expressing any

11   dissatisfaction with my counseling, the parents terminated the counseling

12   relationship. It was my impression that the parents could not get over their fear of

13   what might happen to their family if they were accused of bringing their daughter

14   for counseling that violated the Counseling Censorship Law.

15          51.     I have now supported several adolescent clients in similar

16   circumstances who have sought my help in addressing questions and concerns

17   surrounding their gender identity. In some of those cases, during counseling the

18   clients have specifically expressed their desire to accept and achieve comfort with

19   their God-given sex as a motivation for their goals in counseling. In other cases,

20   neither the parents nor the minor client have expressed any religious motivation for

21   their goal that the minor achieve comfort with an identity that corresponded to his

22   or her biological sex.

23          52.     Many sources report that the number of children and teens

24   experiencing gender dysphoria and/or experiencing an attraction to a transgender

25   identity has increased greatly over the last decade. I have seen this issue arise with

26

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                12                15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 13 of 20




1    increasing frequency in my own practice. As a result, I expect with great confidence

2    that other minor clients will seek my assistance in dealing with gender dysphoria

3    and gender identity issues in the months and years ahead. Given the deep distress

4    that these children and their families experience, it is my strong desire to provide

5    such counseling for minors who are willing to engage with me in such

6    conversational counseling on a strictly voluntary basis.

7           D.      Counseling relating to sexual orientation

8           53.     Over the years, I have had multiple clients, including minor clients,

9    who experienced unwanted same-sex attraction and desired my help in reducing

10   those attractions so that they could successfully enter into heterosexual romantic

11   relationships, and also so that they could live in a manner consistent with the moral

12   teachings of their Christian faith.

13          54.     While I share the widely held professional view that changing sexual

14   attraction is often difficult, it is my professional opinion that this is a topic on which

15   scientific knowledge is far from complete, on which professionals can and do have a

16   host of good-faith disagreements, and in which it is therefore all the more

17   essential—for the good of clients—that an uninhibited discussion of ideas,

18   therapies, and professional experiences continue.

19          55.     Both my understanding of human nature as informed by my faith, and

20   my own professional experience, lead me to believe that change in sexual

21   attractions is possible and does occur.

22          56.     Conversations with colleagues as well as published reports from other

23   practitioners over many years, have confirmed to me that it has been their

24   experience, also, that some clients who are strongly motivated to reduce same-sex

25   attraction and achieve stable opposite-sex attractions and relationships, and who

26   obtain professional counseling to assist them, do succeed in achieving those goals.

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                13                15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 14 of 20




1           57.     While client confidentiality precludes disclosing details, I am currently

2    providing counseling to multiple minor teens who have experienced unwanted

3    same-sex attraction, and who have asked me to work with them towards a

4    personally chosen goal of seeking to change the attractions they experience by

5    reducing or eliminating same-sex attraction, and increasing a sense of attraction to

6    the opposite sex. I am willing to, and currently do, provide counseling to these

7    clients to help them achieve their goals.

8           58.     For example, in recent years I counseled an older teen on this topic.

9    This teen’s parents first brought him to my office, but over time, this client himself

10   has sought my counsel on a number of topics including attraction to pornography

11   and unwanted same-sex attractions.

12          59.     Like many young people, this individual first fell into a pattern of

13   repeated access to online pornography. In time, he encountered online pornography

14   depicting same-sex conduct, and believes that this pornography stirred up same-sex

15   attractions in himself that he did not previously experience and would never have

16   experienced had he not been exposed to this pornography.

17          60.     The client has a personal Christian faith, and desires to live his life in

18   accordance with what he understands to be the teachings of his faith. He is of the

19   opinion that he will flourish—spiritually, emotionally and in relationships—through

20   obedience to the teachings of his faith. He believes that his faith in God is a

21   personal priority over his sexual attractions, and that God has determined his

22   identity according to the body he was given and what is revealed in the Bible,

23   rather than his own desires and perceptions.

24          61.     For this reason, the client asked me to provide counseling to help him

25   achieve his personal goal of reducing his same-sex attractions and strengthening his

26   attraction to women.

27

     Decl. of Brian Tingley in Supp. of MPI                  ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                 14                15100 N. 90th Street
                                                               Scottsdale, Arizona 85260
                                                                     (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 15 of 20




1           62.     I never promise clients that I will be able to solve the problems they

2    bring to me, and made no such promises to this young man. However, I have

3    provided and continue to provide sympathetic counseling that is respectful of the

4    client’s faith and his personal goals and desires. Through ordinary techniques of

5    counseling, including caring listening and questions to help the client understand

6    himself and his personal history, I am supporting this client as he works towards

7    the change he desires to see in his own life. And indeed this particular client tells

8    me that he feels that he has made, and is making, progress towards his goals.

9           63.     The experience of this client is not unique. Over the years, I have

10   worked with several minors—both male and female—who have revealed similar

11   thoughts and circumstances, and have sought my help in reducing same-sex

12   attractions and developing their sense of attraction to the opposite sex. Often, these

13   young people’s experiences of same-sex attraction are associated with pornography

14   use.

15          64.     Some former clients who sought my counseling aid on this topic as

16   minors achieved their goals, and as adults are now living stable and happy lives in

17   heterosexual marriages.

18          65.     Based on my many years of experience, I expect that additional minor

19   clients experiencing similar distress, and sharing similar life goals, will continue to

20   seek my counseling assistance towards those goals in the months and years ahead.

21          66.     In counseling clients who desire to decrease same-sex attraction or

22   increase their attraction to the opposite sex, I do nothing except talk with my client,

23   offering ways of thinking about themselves and others that may help them make

24   progress towards the change they desire. I do not use electro-shock therapy. I do not

25   recommend that clients view pornography of any sort. I do not recommend that

26   clients subject themselves to painful or other adverse stimulations in response to

27   undesired sexual thoughts.

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                15                15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 16 of 20




1           E.      Counseling relating to sexual “behaviors”

2           67.     From time to time I also work with minor teens who have expressed a

3    desire to desist from ongoing sexual behaviors which they consider harmful to

4    themselves and inconsistent with their religious beliefs about sexual morality.

5           68.     Several minor clients have sought my help to break out of a pattern of

6    frequent viewing of pornography for sexual gratification. For example, I recently

7    worked with a minor who came for counseling after his mother had initially sought

8    help for him. The client had become obsessed with watching pornography, and

9    despite the efforts of the mother to restrict access to computers and the internet, the

10   client would still find ways to get online and view pornography.

11          69.     This client came from a Christian home and attended church regularly.

12   During our discussion, the client said that he did not like the fact that he was so

13   drawn to pornography, and personally expressed the belief that it is wrong to look

14   at pornography. He further expressed feeling out of control in his viewing of

15   pornography, and told me that he wanted to stop. I worked with the client towards

16   a goal of ending his regular viewing of pornography, and the client made good

17   progress towards that goal during the time that our counseling relationship

18   continued.

19          70.     Unfortunately, pornography addiction is a common problem among

20   young people today thanks to easy access through the internet. I have supported

21   other clients in similar circumstances who have asked my counseling help to assist

22   them to stop viewing pornography because they believe it to be wrong and

23   unhealthy for them to engage in.

24          71.     I have also worked with clients who have wanted to cease engaging in

25   sexual activities that they believe are wrong. One example occurred with a teenage

26   client who initially came to me because he was experiencing academic difficulties

27   and loss of focus at school. This young man was a Christian, involved with his

     Decl. of Brian Tingley in Supp. of MPI                ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________               16                15100 N. 90th Street
                                                             Scottsdale, Arizona 85260
                                                                   (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 17 of 20




1    church youth group and with church mission trips to serve other communities. After

2    several counseling sessions, the client on his own initiative raised concerns about

3    the way in which he viewed girls, and in particular his ongoing sexual relationship

4    with his girlfriend.

5           72.     The client believed that it was not right for him to be sexually active

6    with his girlfriend, and felt that his thoughts and behaviors were in conflict with his

7    faith and morals. He expressed frustration that he repeatedly fell into conduct that

8    he believed was wrong and harmful to both himself and his girlfriend, and

9    expressed a desire to align his sexual thoughts and actions with his faith. I worked

10   with this young man to help him change the thoughts, actions, and lack of self-

11   control that were distressing him, as part of a wider effort on the part of the client

12   to become a more healthy and stable individual. Over time, I observed the client

13   becoming happier, with better self-esteem and drive, as he addressed these

14   behaviors that he believed to be wrong and harmful.

15          73.     Based on my experience and my understanding of adolescents and

16   teens, I expect with high confidence that minor clients will continue to seek my

17   counseling assistance to change sexual behaviors that they believe are harmful and

18   inconsistent with their personal life goals and religious convictions.

19          F.      The impact of the Counseling Censorship Law on my practice and

20          clients

21          74.     For professional, religious, and human reasons, I wish to continue to

22   support current and future clients who seek my help with issues relating to gender

23   identity, sexual attractions, and sexual behaviors.

24          75.     In my understanding, the Counseling Censorship Law seeks to prevent

25   me from providing counsel in these areas that my clients desire, that is consistent

26   with their own religious beliefs and with mine, and that is consistent with my

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                17                15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 18 of 20




1    professional judgment as to what path will lead these clients into healthy, fulfilled,

2    and stable lives over the long term.

3           76.     When I provide such counsel, the Counseling Censorship Law

4    threatens me with harassment, investigation, and severe penalties potentially

5    including the loss of my license and my livelihood.

6           77.     As a result, when a client raises concerns or goals relating to any of

7    these subjects with me, I cannot help wondering whether at some point in the

8    future the client might file a complaint against me, and I cannot help fearing the

9    possible implications for me and my ability to support my family if that happens.

10          78.     Given how politicized this issue is, I also cannot help fearing that

11   hostile activists will maliciously and dishonestly present themselves as clients in an

12   effort to entrap me and accuse me of violating the Counseling Censorship Law.

13   Similarly, even in the case of a client who seeks my assistance in good faith, and

14   who appreciates and values my counsel, I cannot avoid fearing that some other

15   individual—even a completely unrelated individual—will learn of the nature of such

16   counseling and from ideological motivations will file a complaint against me, or

17   even initiate a third-party enforcement action against me, as is authorized by the

18   Counseling Censorship Law.

19          79.     Merely going through an investigative process if accused of a violation

20   of the Counseling Censorship Law—likely accompanied by hostile and uninformed

21   publicity—would be extremely stressful and disruptive of my practice and

22   livelihood, regardless of whether a violation was ultimately found.

23          80.     In practice, these well-founded fears mean that my conversations with

24   clients on matters of gender, gender expression, sexual orientation, sexual

25   behaviors, or sexual or romantic attractions—particularly at the outset of

26

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                18                15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
             Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 19 of 20




1    conversations with a new client, or when these issues are first raised by an existing

2    client—are inevitably more guarded and cautious than would otherwise be the case.

3    Yet openness, candor, and trust are essential to a successful counseling

4    relationship.

5           81.      In fact, because the terms used in the Counseling Censorship Law to

6    define what is prohibited are so broad and undefined, I must and do fear that

7    someone could later accuse me of a violation of the Law based on almost any

8    exploratory discussions I might have with clients on matters of gender, gender

9    expression, sexual orientation, sexual behaviors, or sexual or romantic attractions.

10   Since these are common matters of concern for troubled teens, this amounts to

11   serious interference with my counseling conversations.

12          82.      Not only does the Counseling Censorship Law chill discussions that I

13   have with my clients, but it also makes it too hazardous for me to actively publicize

14   my willingness to work with minors on these issues (for example, on our practice

15   website), as I would otherwise like to do.

16          83.      Furthermore, to counsel clients on these topics without running a

17   substantial risk of violating the law, I would have to counsel and speak to my

18   clients on the premise that seeking to reduce same-sex attraction, or to achieve

19   comfort with their biological sex, could not be successful, and would instead harm

20   their physical and psychological well-being. In my opinion, the law is designed to

21   compel me to speak to my clients and conduct my counseling in a manner that

22   reflects those beliefs. Not only are these viewpoints directly contrary to my beliefs

23   and the beliefs of many of my clients, but they are also contradicted by science and

24   by the experience of many of my clients.

25          84.      In any successful counseling relationship relating to the sensitive and

26   important topics of sexual attractions, behaviors, and orientation, openness and

27

     Decl. of Brian Tingley in Supp. of MPI                 ALLIANCE DEFENDING FREEDOM
     Civil No. _____-__________                 19               15100 N. 90th Street
                                                              Scottsdale, Arizona 85260
                                                                    (480) 444-0020
Case 3:21-cv-05359-RJB Document 2-1 Filed 05/13/21 Page 20 of 20
